DETAILED ACTION 
 Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .               

 RCE Acknowledgement 
Applicant’s Request for Continued Examination (RCE) dated 09/16/2021 under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114, and the Applicant's RCE submission filed on 16 SEPTEMBER 2021 has been entered.                 

 Status of the Claims 

This Allowance Office Action is in response to the RCE’s claim amendments and remarks of 16 SEPTEMBER 2021.  Claims 1-7 are pending and have been considered as follows for an Allowance as described hereunder in this Office Action.  Per an Examiner’s Amendment agreed to by attorney of record, newly added independent Claim 8 will be cancelled.         
Said claim amendments of 09/16/2021 have amended Claims 1-7 that include amended independent Claims 1 and 7.               

  EXAMINER’S AMENDMENT 
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.            

Authorization for this Examiner’s Amendment was given in an interview with Atty. Yoshiko Ito on 02 DECEMBER 2021, as noted in the attached Interview Summary, wherein it was agreed to cancel newly added independent Claim 8.            

The instant application’s claim(s) has/ have been amended as follows (additions shown in bold and underlined, and deletions shown in strikethrough and bold in [[]]):             

This application has been amended as follows: 
Please amend the claims as follows:              
Claim 8:  	Cancelled per agreement with Atty. Yoshiko Ito.                    

 Allowable Subject Matter 
Claims 1-7 are pending and allowed.         
The following is an Examiner’s statement of reasons for this Allowance: 
The closest prior art of Yasui reference (Pub. No. US 2018/ 0345968) teaches ---   
{“A vehicle controller (100) includes: a recognizer (121) configured to recognize 
123A) configured to determine a target speed of the vehicle on the basis of a set speed based on a legal speed limit or a speed set by an occupant of the vehicle and recognition accuracy information indicating recognition accuracy in the recognizer and to determine the target speed of the vehicle to be lower than the set speed when the recognition accuracy indicated by the recognition accuracy information  decreases.”}           


Further, Koshiba reference (Pub. No. US 2020/ 0173793) teaches ---        
{“A driving assistance systems, methods, and programs are capable of communicating with a route guidance system that searches for a planned travel route of a vehicle and provides guidance on the planned travel route. The systems, methods, and programs accept, as input, the planned travel route from the route guidance system as a route for driving assistance and provide driving assistance of the vehicle on the route for driving assistance. The systems, methods, and programs accept, as input, when the planned travel route whose guidance is provided by the route guidance system no longer matches the route for driving assistance, the planned travel route from the route guidance system.”}            

Further, Sekine reference (Pub. No. US 2001/ 0037173) teaches ---        
{“In a vehicle safety running apparatus, when a route guidance by a navigation system is not in operation, a determination on passableness is carried out as a target on a branch road of a plurality of branch roads branched from an intersection ahead of the subject vehicle which has lowest with respect to the degree of difficulty in running or a branch road having a smallest intersection angle formed by a road on which the subject vehicle is advancing and the branch road and a curve on the branch road, whereby an automatic deceleration control can be performed or an alarm can be given to the driver even when the route guidance is not in operation, and moreover the automatic deceleration control and/or alarming the driver is prevented from being performed unnecessarily, thereby making it possible to suppress to a minimum level the physical disorder that the driver may feel.”}            


In regards to independent Claims 1 and 7, Yasui, Koshiba and Sekine 

Claim 1:     
1.     An automatic drive assist apparatus comprising:        
one or more sensors configured to monitor another vehicle in a vicinity of the own vehicle;    and      
an automatic drive controller configured to: 
execute automatic driving of the own vehicle along the first traveling route;     
while the own vehicle travels along the first traveling under the automatic driving, determine that a second traveling route is constructed in response to a rerouting request for changing the first traveling route;   
in response to determining that the second traveling route is constructed, determine that a route change from the first traveling route to the second traveling route is set at an upcoming fork based on determining that the first traveling route instructs the own vehicle to enter a first road at the upcoming fork, whereas the second traveling route instructs the own vehicle to enter a second road, different from the first road, at the upcoming fork;   and     
 in response to determining that the route change is set at the upcoming fork, calculate a distance from the current position of the own vehicle to the upcoming fork on the road map based on the information on the road map;             
calculate a necessary route-change distance based on (i) a vehicle speed of the own vehicle and (ii) a number of lane changes that is required to move the own vehicle from a currently traveling lane in which the own vehicle is currently traveling to a lane most adjacent to the second road;                
determine that the route change from the first traveling route to the second traveling route at the upcoming fork is achievable based on determining that the necessary route-change distance is equal to or less than the distance from the current position of the own vehicle to the upcoming fork;           
in response to determining that the route change from the first traveling route to the second traveling route at the upcoming fork is achievable, determine whether a lane change from the currently traveling lane to the lane most adjacent to the second road is achievable based on data from the one or more sensors;         
when the data from the one or more sensors indicates a presence of the another vehicle that hinders the own vehicle from making the lane change, determine that the lane change is not achievable and control the own vehicle to continue to travel along the first traveling route under the automatic driving;   and 
when the data from the one or more sensors indicates an absence of the another vehicle that hinders the own vehicle from making the lane change, determine that the lane is achievable and control the own vehicle to perform the route change from the first traveling route to the second traveling route at the upcoming fork while the own vehicle travels under the automatic driving.         
 


Claim 7:       
7.      An automatic drive assist apparatus comprising:  
a storage configured to hold information on a road map;      
a route-information input device configured to receive an input of information on a destination;     one or more sensors configured to monitor another vehicle in a vicinity of the own vehicle;     and circuitry configured to:        
determine that a route change from the first traveling route to the second traveling route is set at an upcoming fork when the comparison shows that the first traveling route instructs the own vehicle to enter a first road at the upcoming fork whereas the second traveling route instructs the own vehicle to enter a second road, different from the first road, at the upcoming fork;     when the route change is set at the upcoming fork, determine whether the automatic driving is able to control the own vehicle to enter the second road at the upcoming fork based at least on determining that a necessary route-change distance is equal to less than a distance from the current position of the own vehicle to the upcoming fork, the necessary route-change distance being determined based on a vehicle speed of the own vehicle and a number of lane changes that is required to move the own vehicle from a currently traveling lane on which the own vehicle is currently traveling to a lane most adjacent to the second road;            
when the automatic driving is determined to be able to control the own vehicle to enter the second road at the upcoming fork based at least on the necessary route-change distance and the distance from the current position of the own vehicle to the upcoming fork, determine whether a lane change from the currently traveling lane to the lane most adjacent to the second road is achievable based on data from the one or more sensors;        
when the data from the one or more sensors indicates a presence of another vehicle that hinders the own vehicle from making the lane change, determine that the lane change is not achievable and control the own vehicle to continue to travel along the first traveling route under the automatic driving;    and       
when the data from the one or more sensors indicates an absence of another8Application No. 16/503,027Docket No.: 086551-0388 Reply to Office Action of July 13, 2021vehicle that hinders the own vehicle from making the lane change, determine that the lane is achievable and control the own vehicle to perform the route change from the first traveling route to the second traveling route at the upcoming fork while the own vehicle travels under the automatic driving.              


Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”                

 Conclusion 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SANJEEV MALHOTRA, whose telephone number is (571) 272-7292.  The Examiner can normally be reached during Monday-Friday at 8:30 to 17:00 hours on a Flexible schedule.           

If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached on (571) 272-6771.  The facsimile/fax phone number for the organization, where this application or proceeding is assigned, is (571) 273-8300.           


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.             
 

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale


/S. M./         
Examiner, Art Unit 3691             

/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691